Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 include allowable subject matter.
The following is an examiner’s statement of reasons for allowance:  The previous double patenting rejection has been withdrawn in light of the Terminal Disclaimer filing by Applicant.
Although the prior art teaches radio resource and session management, the
prior art fail to teach a received handover message indicating a change in region, and
based on the change in region, sending, for receipt by a UE, a message that includes a
detach request with a cause value indicating a reactivation request for instructing a UE
requested re-attachment for re-establishing the connection or session.
Therefore, the prior art fail to teach the particular limitation in combination with all
the other limitation of the claim with respect to claim 1, 9 and 17, receiving a message
indicating a handover of the connection or the session of the UE to a second base
station, the handover indicating a change in region; and based on the change in region,
sending, for receipt by the UE, a message which includes a detach request with a cause
value indicating a reactivation request for instructing a UE requested re-attachment for
re-establishing the connection or the session.
The dependent claims depend on independent claims 1, 9 and 17, therefore, the
dependent claims are allowed matter as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-
3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467
March 4, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467